DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Noble Woo on 1/10/2022.
The application has been amended as follows: 
Please amend claims 1, 8 & 15 as follows:
(Currently Amended) A radiating structure comprising: a plurality of transmission lines, wherein each of the plurality of transmission lines comprises a plurality of slots; at least one reactance control element, which is on a microstrip of one of the plurality of transmission lines and is coupled to at least one of plurality of transmission lines, configured to change a reactance of the at least one of the plurality of transmission lines, and controlled by at least one reactance control signal; at least one resonant coupler configured to isolate at least one transmission signal from the at least one reactance control signal; and a plurality of unit cell elements configured to radiate the at least one transmission signal, wherein the plurality of unit cell elements are 
(Cancelled)
(Currently Amended) A method for operating a radiating structure, the method comprising: transmitting, by a plurality of transmission lines, at least one transmission signal, wherein each of the plurality of transmission lines comprises a plurality of slots; changing, by at least one reactance control element controlled by at least one reactance control signal, a reactance of the at least one of the plurality of transmission lines to change a phase of the at least one transmission signal within the at least one of the plurality of transmission lines, wherein the at least one of the reactance control elements is on a microstrip of one of the plurality of transmission lines; isolating, by at least one resonant coupler, the at least one transmission signal from the at least one reactance control signal; and radiating, by a plurality of unit cell elements, the at least one transmission signal, wherein the plurality of unit cell elements are mounted proximate the slots of the plurality of transmission lines such that the at least one transmission signal radiates from the plurality of transmission lines to the unit cell elements via the slots of the plurality of transmission lines.
Allowable Subject Matter
Claims 1-7 & 9-17 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not fairly teach nor render obvious the limitation “at least one reactance control element, which is on a microstrip of one of the plurality of transmission lines and is coupled to at least one of plurality of transmission lines” in combination with the structure in the arrangement as recited in claim 1. Claims 2-7 & 9-14 directly or indirectly depend from claim 1.
Regarding Claim 15, the prior art of record does not fairly teach nor render obvious the limitation “wherein the at least one of the reactance control elements is on a microstrip of one of the plurality of transmission lines” in combination with the arrangement as recited in claim 15. Claims 16 & 17 depend from claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M BOUIZZA/Examiner, Art Unit 2845      

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845